DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-11, 13-16, and 18-22 are allowed.

Election/Restrictions
Claims 1-11, 13-16, and 18-22 are allowable. The restriction requirement between Groups I-V, as set forth in the Office action mailed on 7/6/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/6/21 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
The previous double patenting rejections have been addressed by sufficient claim amendments and are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Harold Borland on 1/26/22.

The application has been amended as follows: 
In the Claims:
In claim 1 line 11, in the phrase “the lower WETM”, the word --first-- has been inserted before “lower WETM”;
In claim 1 lines 20-21, in the phrase “the cavity of the lateral completion assembly cavity resonator”, the article “the” has been replaced with --a--;
In claim 2 line 2, in the phrase “the group consisting of”, the article “the” has been replaced with --a--;
In claim 9 lines 2-3, the phrase “a cavity resonator positioned along the second tubing string,” has been deleted.
In claim 10 line 1, in the phrase “the lower cavity resonator", the word --first-- has been inserted before “lower cavity resonator”;
In claim 11 line 3, in the phrase “the group consisting of”, the article “the” has been replaced with --a--;
In claim 13 line 10, in the phrase “the upper wireless energy transfer mechanism”, the word “wireless” has been deleted;
In claim 13 lines 20-21, in the phrase “the cavity of the lateral completion assembly cavity resonator”, the article “the” has been replaced with --a--;
In claim 18 line 3, in the phrase “the group consisting of”, the article “the” has been replaced with --a--;
In claim 19 lines 3-4, in the phrase “the group consisting of”, the article “the” has been replaced with --a--;
In claim 19 line 19, in the phrase “the cavity of the lateral completion assembly cavity resonator”, the article “the” has been replaced with --a--;
In claim 20 lines 3-4, in the phrase “between wellbore components”, the word --the-- has been inserted before “wellbore components”;
In claim 22 line 1, in the phrase “an upwardly facing”, the article “an” has been replaced with --the--.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Steele et al. US11203926 teaches an energy transfer mechanism for a wellbore junction assembly.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	1/26/22